Citation Nr: 1621929	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  15-07 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of death of the Veteran. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  The Veteran died in April 2000.  The appellate seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2000, of leukemia, pancytopenia, diabetes insipidus, and intracranial hemorrhage. 

2.  At the time of death, the Veteran was not service-connected for any disability. 

3.  The preponderance of evidence is against the finding that any of the Veteran's contributing causes of death, to include leukemia, febrile neutropenia, typhlitis, renal failure, pancytopenia, vancomycin resistant enterococcus colonization, blood cultures positive for micrococcus, and intracranial hemorrhage, are etiologically related, or the result of, active duty service, to include exposure to Benzene.  
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was notified by a letter dated in December 2014.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained VA medical opinions in March 2015.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant contends that the Veteran's Benzene exposure during active service caused the development of acute myelogenous leukemia (AML) that resulted or contributed to his death. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d)(2015). 

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  Service-connected disability will be considered as the principal cause of death when that disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  To be considered a contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that a service-connected disability casually shared in producing death. Rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1)(2015). 

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally.  38 U.S.C.A. § 1310 (West 2014).  Issues involved in a claim for DIC are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2015).

Service connection may be established for a disability under various theories.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A review of the Veteran's medical and treatment records prior to his death shows that he had AML prior to his death.  Upon his death in April 2000, the Veteran's death certificate noted that the causes of death were leukemia; pancytopenia; diabetes insipidus; and intracranial hemorrhage.  However, these treatment and medical records do not speak to the etiology of the Veteran's AML or any other condition in which contributed to his death. 

During the appeals period, VA obtained two separate VA medical opinions regarding the cause and etiology of the disabilities that caused or contributed to the Veteran's death.  In March 2015, a VA examiner opined explicitly that while AML may have been a contributing factor in the Veteran's death, that condition was not etiologically related to any incident of the Veteran's active service, to include any exposure to the Benzene.  Specifically, the examiner opined that the Veteran's medical records demonstrated that his military occupation specialty as a petroleum specialist could have caused him to be exposed to Benzene during service.  However, the examiner noted that exposure would have been of the low dose type, and was less likely than not to have caused the development of AML.  The examiner opined that it was more likely than not that the Veteran's AML was the result of the Veteran's lifetime of smoking. 

In an October 2015 medical opinion, the VA examiner concluded that none of the Veteran's causes of death were due active service.  While the examiner recognized that the Veteran's cause of death did include AML, febrile neutropenia, typhilitis, renal failure, pancytopenia, enterococcus colonization, blood cultures positive for micrococcus, and intracranial hemorrhage, the examiner found none of those conditions were the result of any aspect of the Veteran's service.  Specifically, the examiner noted that the Veteran's AML was not related to his potential exposure to Benzene during service.  It was noted that the Veteran's MOS would have only potentially put the Veteran at risk for low dose exposure, and for only a short period of time, a little over one year.  As no direct, or high dose, exposure to Benzene was possible during the Veteran's service, the examiner found that the Veteran's AML was less likely than not etiologically related or caused by any potential Benzene exposure. 

Additionally, the VA examiner also noted that a review of the Veteran's service medical records also demonstrated no diagnoses of AML until decades after separation from service.  It was noted in the opinion that the Veteran's service medical records showed no diagnosis or symptoms of AML during service, and that his separation examination showed no etiologically related issue.  Considering the length of time, and the Veteran's history of smoking, the examiner concluded that the Veteran's AML was more likely caused by his decades of smoking, than any incident of active service. 

The Board notes that the appellate has provided lay statements and statement from a medical professional stating that exposure to Benzene does cause or result in development of AML.  The appellant has also submitted multiple articles and publications connecting the relationship between Benzene and AML.  However, the Board notes that those articles and publications, and the opinion of the private physician, only speaks to the causal relationship between exposure and AML generally, and do not address the pertinent facts in the Veteran's individual case.  Sacks v. West, 11 Vet. App. 314 (1998) (medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521 (1996) (generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  Even the opinion provided by the private physician, only stated that Benzene was found to be related to AML, and did not address directly to any aspect of the Veteran's specific situation in the case.  That opinion does not demonstrate that the physician reviewed the Veteran's medical history or death certificate.  Thus, the Board finds that evidence, while medically based, has low probative value as to the question of a nexus between service and the Veteran's death.  The Board finds that the VA opinions are more persuasive as they are more specific to this case and the circumstances of this case.
 
The October 2015 medical opinion provided by the VA examiner also considered medical publications and literature regarding Benzene and AML. However, the examiner noted that risk factors such as type of exposure (direct or indirect) and length of exposure are pivotal to establishing the causation.  The examiner, after review of the Veteran's service medical and personnel records, found that the record did not show any incidents of direct contact with Benzene, through handling or accidental spillage.  The examiner opined that the Veteran's MOS did not put him at any higher risk of exposure to Benzene, and even if that exposure was possible, that it was only for a little over a year.  The medical literature noted that it would require 12 years for that type of exposure to result in AML. 

Finally, the Board notes that the appellant has also provided multiple lay statements regarding the etiology and cause of her husband's causes of death.  However, the evidence of record does not demonstrate that she possess the applicable medical education, training, or experience, to provide nexus opinion for such complex medical issues as the etiology of AML or any of the other causes of death.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the appellant's assertions as to diagnosis and etiology of a disability are not competent and have no probative value.  Competent opinions have been provided by the medical professionals of record.  The Board finds that the most persuasive opinions are from the VA opinions and those outweigh any probative value of the lay assertions provided by the appellant.  As those opinions are against the appellant's assertions that the Veteran's cause of death is related to his active service, such claim cannot be substantiated, and her claim for service connection is not warranted.  38 U.S.C.A §5107 (West 2014).

Accordingly, as the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for cause of death of the Veteran is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


